
	

113 HR 1070 IH: Removing Barriers to Colorectal Cancer Screening Act of 2013
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1070
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2013
			Mr. Dent (for
			 himself, Mr. Courtney,
			 Mr. Fitzpatrick, and
			 Mr. Payne) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to waive
		  coinsurance under Medicare for colorectal cancer screening tests, regardless of
		  whether therapeutic intervention is required during the
		  screening.
	
	
		1.Short titleThis Act may be cited as the
			 Removing Barriers to Colorectal Cancer
			 Screening Act of 2013.
		2.FindingsCongress finds the following:
			(1)Colorectal cancer is the second leading
			 cause of cancer death among men and women in the United States, killing more
			 non-smokers than any other cancer.
			(2)Every year, more than 140,000 Americans are
			 diagnosed with colorectal cancer and more than 50,000 Americans will die from
			 it.
			(3)Colorectal cancer screening colonoscopy
			 allows for the detection and removal of polyps, or abnormal growths, that could
			 become cancerous, as well as for the early detection of colorectal cancer when
			 treatment can be most effective.
			(4)If all
			 precancerous polyps were identified and removed before becoming cancerous,
			 estimates show the number of new colorectal cancer cases could be reduced by 76
			 to 90 percent and deaths could be reduced by 70 to 90 percent.
			(5)Although
			 colorectal cancer is largely preventable, one in three adults between the ages
			 of 50 and 75 are not up to date with recommended colorectal cancer
			 screening.
			(6)Two-thirds of
			 colorectal cancer cases are diagnosed in patients over the age of 65.
			(7)Colorectal cancer
			 screening colonoscopy is a highly effective preventive service, and removing
			 financial barriers can help to increase rates of screening.
			3.Waiving Medicare
			 coinsurance for colorectal cancer screening tests
			(a)In
			 generalSection 1833(a)(1)(Y) of the Social Security Act (42
			 U.S.C. 1395l(a)(1)(Y)) is amended by inserting , including a colorectal
			 cancer screening test (regardless of the code that is billed for the
			 establishment of a diagnosis as a result of the test, or for the removal of
			 tissue or other procedure that is furnished in connection with, as a result of,
			 and in the same clinical encounter as the screening test), after
			 section 1861(ddd)(3).
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to items
			 and services furnished after the date of the enactment of this Act.
			
